 BURKLEYENVELOPE CO.Burkley Envelope CompanyandPrintingSpecialties and Paper Products Union LocalNo. 412,International Printing Pressmenand Assistants'Union of North America,AFL-CIO. Case 17-CA-2878.May 31,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn December 28, 1966, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,theGeneralCounselandtheRespondent filed exceptions to the Trial Examiner'sDecision togetherwith supporting briefs.TheRespondent also filed a brief in answer to theGeneral Counsel's exceptions and brief. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.2ORDER43Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, BurkleyEnvelope Company, Omaha, Nebraska, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner: This proceedingwas heard at Omaha, Nebraska, on October 4 and 5, 1966.It stemmed from the efforts of Printing Specialties andPaper Products Union Local No. 412, InternationalPrintingPressmen and Assistants' Union of NorthAmerica, AFL-CIO, herein called the Union, to becomethe exclusive bargaining representative of employees ofBurkley Envelope Company, herein called Respondent.The complaint herein, as amended at the hearing, issuedonJune 14, 1966.'The questions presented are(1)whether Respondent refused to bargain with the Unioninviolationof Section 8(a)(5) of the National LaborRelations Act, as amended, and (2) whether Respondent,in violation of Section 8(a)(1), interfered with, restrained,and coerced its employees by offering and granting themwage increases and other benefits for the purpose ofdiscouraging their union activities.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs of theGeneral Counsel and Respondent,2 I make the following:'TheGeneralCounselfiledamotion to strike theRespondent's answeringbriefon the grounds that Respondent'scounsel had engaged in unwarranted name calling and improperargument.Respondent filed a motion in opposition to the requestWe find that there is considerable merit in the General Counsel'spositionThe Respondent's answering brief is scurrilous in natureand makes attacks on the Trial Examiner's and General Counsel'sintegrity and competence which we find are wholly unwarrantedand unfounded Nevertheless, as this brief is addressed in part tothe issues of the case,the General Counsel'smotion is deniedFurther,we find no merit in the Respondent'smotion inoppositionwhich,inter alta,moves that the complaint bedismissed because the General Counsel has raised improper,inflammatory matter Clearly, the only improper, inflammatorymatter in theGeneral Counsel'smotion is thatquoted from theRespondent'sansweringbriefTheRespondent'smotion todismiss is deniedPThe General Counsel requests extensive revisions of the"Notice To All Employees" recommended by the Trial Examiner.We do not agree with his proposals except to the extent that thefirst full paragraph of the "Notice" is modified to read as followsWE WILL NOT interfere with, restrain,or coerce ouremployees in the exercise of the rights guaranteed in Section7 of the Act by granting them economic benefits, or bychanging the terms or conditions of their employment, for thepurpose of discouraging their union or other protectedconcerted activity,provided,however, that nothing hereinrequires us to rescind, abandon, or vary any term or conditionof employment heretofore established'All dates mentioned hereinafter are in 1966, unless otherwiseindicated2About the time of the filing of Respondent's brief, counsel forRespondent advised me by letter, dated November 3, that,although counsel for the General Counsel undertook at thehearing to furnish him copies of 14 exhibits which were withdrawnby them with my permission for the purpose of making copies, induplicate,thereof and substituting same for the originals,no suchcopies had been furnished to him He contended further thatcounsel for the General Counsel "have deprived the partyrespondent of the full and complete due process to which he isentitled under the law by withholding" such copies and thatappropriate action should be taken by me in the premisesSubsequently, I received a copy of correspondence, datedNovember 8, from counsel for the General Counsel to counsel forRespondent which acknowledged the failure to furnish copies ofthe exhibits as "an unfortunate oversight", indicated that thecopies were being enclosed with the letter, and stated that theywould not oppose any motion by Respondent requestingadditional time to submit a brief covering any mattersprejudiciallyaffectedby the oversightThereafter,onNovember 14, Respondent requested permission to submit anaddendum brief, which I granted by telegraphic order, onNovember 16 Although the due date of the addendum was fixedas November 28, no addendum has been filed with me In all thecircumstances, I find that Respondent has not been prejudiced bythe fact that counsel for the General Counsel did not furnishcopies of the withdrawn exhibitsuntil onor about November 8165 NLRB No. 17 44DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, and Respondent admits, that it isa Nebraska corporation engaged in the manufacture andsale of printed business forms at its principal place ofbusiness in Omaha, Nebraska; that, during the preceding12-month period, it made sales to customers outsideNebraska of products valued in excess of $50,000; and thatduring the same period it purchased directly from outsideNebraska goods valued in excess of $50,000.Ifind,upon the foregoing, as Respondent furtheradmits, that Respondent is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDGlenn Buell, the International representative of theInternational Printing, Pressmen and Assistants' Union,testified credibly that the Union organizes employees,negotiates wages, rates of pay, hours, and other conditionsof employment with employers and that "committees fromthe rank-and-file take part in the meetings or contractnegotiations." I find, therefore, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-Sequence of EventsOrganizational activity among Respondent's employeesbegan early in January as the result of a discussion at abowling alley in Omaha, between Kenneth Morehouse,chairman of the Union's organizing committee, and RobertWillis, an employee of Respondent. Also present were afew of Respondent's employees. Morehouse told Willisand the others "about the fine points of the Union," andresponded to questions by Willis as to what the Union haddone in the role of bargaining representative for theemployees at Federal Envelope Company, a competitor ofRespondent, herein also called Federal or FederalEnvelope. Lou Nath, Respondent's plant superintendent,was in the bowling alley at the time. Early in February,Morehouse obtained from Willis, during a visit to Willis'home, a list of Respondent's employees. After contactingemployees whose names appeared on this list, the Union'sorganizing committee arranged for, and held, a meeting onMarch 8 at McCoy's Cafe in Omaha. Eight ofRespondent's employees attended thismeeting; i.e., BettyHulsebus, Judy Renshaw, James W. Renshaw, Shirley E.Haith, Ida Poole, Arlyn R. Peterson, Anna I. Brannen, andRobertWillis.Present on behalf of the Union wereMorehouse, Glenn Buell,Internationalrepresentative,and a Mr. Sullivan, a vice president of the Union and anemployee at Federal Envelope. Buell was the chief5Buell accompanied Morehouse to Katzenstem's home.4Employee Poole testifiedthat the meetingoccurred after theunion meetingand she thought it was March 10. Burkley recalledsuch a meeting on March 9 or 10, and Lou Nath, plantsuperintendent, placed thisincident"around the first of March."In the light of the entire record and the fact that Poole's testimonythat the meetingwith Burkley followedthe union meeting in pointof time is, in substance,corroborated by Burkley. I credit Poole,who impressedme as a reliable witness, andfind that themeetingtook place on March 105Nath, at first, said that hesuggested the meetingbut quicklyadded, "letme rephrase that. I won't swear I suggested, but in thespokesman and explained the benefits of representationby the Union in matters of wages, and working conditions,whileSullivanexplainedwhattheUnionhadaccomplished for the employees at Federal Envelope. Allthe above-named employees signed union authorizationcards during the meeting. Two more employees, ShermanPaul Katzenstein and Joyce E. Henry signed authorizationcards later that evening in the course of a visit to theirrespective homes by Morehouse.3 The following day, atthe plant, employees Phyllis Fitch, Dennis Ray Petry, herson, and John Chambers also signed authorization cards.Phyllis Fitch testified credibly that "near 5[o'clock]"on March 9, after she had signed the authorization card,employee Richard Saul told her that the employees weregoing to get a raise. In fact, a 10-cent-per-hour across-the-board raise and retroactive to January 1 was put into effecton March 11, 2 days thereafter. It was the first retroactivewage increase at the plant; and the paycheck of eachemployee for the payroll period ending March 10 includedthe total amount of the retroactive pay.Thereafter, on March 10, four women employees metwithBurkley in his office under the followingcircumstances:4 Lou Nath was approached by one or twofemale employees with a complaint about their restroomfacilities in the plant, namely, that they were inadequateand dirty. To remedy the inadequacies, these employeesasked for a sink, "some closets and things to keep theirclothes in." Nath suggested during this discussion thatthey see Alfred Vincent Burkley, Respondent's presidentand treasurer, and that three or four of the femaleemployees should accompany him at the time.5 Nathappears to have arranged such a meeting for that very daywithBurkley.Thereupon, four female employees,including Poole, and Nath met with Burkley in his officeand voiced their complaints to him. According to employeePoole, in addition to the above-mentioned inadequacies,complaint was voiced about the need for tables and chairsin the lunchroom. She testified that Buikley agreed thatthe complaints "were logical and that he would dosomething about them," and that, in fact, Respondentbegan a few days later "working on [their] complaints byputting in a washbasin, remodeling the restroom, got ustables and chairs." It is also Poole's testimony that duringthis session with Burkley, the latter "told them that theywere going to get this raise because Federal Envelope hadgiven a raise to their employees and he did this inaccordance [sic]." About thistime,too, according to theuncontradicted testimony of employee Chambers,6 Nathcame to him in the plant and told him that he was going toget a raise of 10 cents an hour and that it would beretroactive to January 1.7The first overture to Respondent on the matter ofrecognition of the Union occurred about this time.However, the actual date thereof is sharply controverted,with Buell placing the event on March 10 and Respondentmatter of discussing it with these girls it was decided that three orfour of the girls should accompany me to see Burkley..." I ampersuaded from my observation of Nath on the witness stand andthe inherent probabilities of the situation that Nath suggested themeeting5 Chambers fixed thetime as a coupleof days after March 9,and as about a day after he signed the union authorization card,the latter occurring on March 9.'Burkley testified he issued instructions to his secretary tochange the pay scale and to make it retroactive and told Nath to"tell the people." BURKLEY ENVELOPE CO.45placing it several days later; i.e., on March 14. Thus, Buelltestified that he attempted to get in touch personally withBurkley on March 10, that it proved abortive, and that herenewed the attempt on March 15, again without success.More particularly, his testimony was as follows: When hearrived at Respondent's office on March 10, he found alady in the office other than Koons, Burkley's secretary-receptionist.He handed her his calling card and she, inturn, brought the card to Koons. Whereupon, Koonsappeared at a "sort of a counter" in the office. He askedfor Burkley, and Koons replied that Burkley was not in. Hethen gave her a handwritten, undated, note with thefollowing message addressed to Burkley from him:Please be advised that our organization represents amajorityoftheproductionandmaintenanceemployees of your firm as defined by the NationalLabor Relations Act. I had hoped to contact youpersonally to assist you in avoiding unnecessary costand inevitable problems. If you to [sic] contact mepersonally. Please telephone number on calling card."Thereafter, he visited Respondent's office on March 15 ina second attempt to contact Burkley. He was again toldthat Burkley was not in, and left with Koons a second note,also undated, which said "about the same thing" as thefirst note. During the second visit, he made no referenceto, or inquiry about, the card and note he had left there onMarch 10. The following day, March 16, he telephonedBurkley's office and was informed by an unidentifiedfemale that Respondent was represented by a Mr.Reynolds of Midwest Employers Council, Inc., hereincalled Midwest. He tried, within 15 minutes thereafter, toreach Reynolds on the telephone but to no avail. Koons,testifying on behalf of Respondent in respect to theforegoing,controvertedBuell'stestimony in that,according to her, Buell appeared at the office on March 14,only. She testified that, although she was at work onMarch 10, she did not see Buell that day, and that "it is notlikely" that he was there on that day, as the second girl" inthe office would have brought this to her attention in linewith the girl's routine of "[giving her] all calling cards, allinformation coming into the office so [she could] look at itand then give it to Mr. Burkley, so [she could] tell Mr.Burkleywhat has transpired." According to Koons,however, on March 14, "between 8 and 8:30 and 10 o'clock"the second girl in the office came to her while she wasunder pressure "figuring a price" for one of Respondent'ssalesmen to take to a customer, and handed her Buell'scalling card, which bore the legend that he was an organizerof International Printing Pressmen and Assistants' Unionof North America. The second girl reported to her that thevisitor, Buell, "had asked for Burkley and he wasn't thereso he wanted to talk to somebody so she came to [her]..."Whereupon, Koons told the second girl that shewould not be able to come out right now but to tell Buellthat if he could come back later she, Koons, would have achance to talk to him. She saw Buell for the first time laterthat day, although she was not sure as to the time, thinkingthat it was right after lunch. On this occasion, she "was at[her] desk and [she] was the first one Buell had to talk tobecause [she] was sitting there." At that time, Buellasked her for Burkley but Burkley was not in. Buellthereupon left with her the note, which is in evidence asGeneral Counsel's Exhibit 13. While Koons did not havean independent recollection of the day of the week onwhich Buell's visit occurred, she based her testimony as todate (1) on the fact that, in her office files, Buell's callingcard and note were stapled to a letter, dated March 15,hereinafter discussed, which Burkley sent to Buell inresponse to Buell's note, and (2) her asserted knowledgethat Burkley "took care of it the very following day" andwrote the letter. However, Koons' testimony as to the dateis in direct conflict with Buell's credible testimony, basedon his independent recollection and reinforced by areference to his diary that he was in San Antonio, Texas,during that entire day and that he went from there toOmaha, Nebraska, where Respondent's plant is located,arriving at 11:34 a.m. on March 15.Iam persuaded that the truth lies somewhere inbetween the versions given by Koons and Buell, as setforth above. Thus, I am satisfied that Buell testifiedcredibly that he was not in Omaha on March 14, as Koonswould have it, but in San Antonio, Texas. On the otherhand, I am unable to find that Buell appeared atRespondent's office both on March 10 and March 15. Ifind Buell's testimony in this respect unconvincing. Buellhas held the position of International representative"going on 15 years." He impressed me as intelligent andknowledgeable in the labor relations field. Yet, if believed,Buell's actions on the important issue to Respondent'semployees and to the Union, of recognition, belie suchintelligence and experience. Thus, according to Buell, notonly did Buell leave an undated note with Respondent'soffice help on March 10, but he apparently kept no copythereof, and, when his note evoked no reply from Burkleyafter several days, he went through the same routine, asecond time, on March 15, again leaving an undated notesaying "about the same thing" and again keeping no copythereof, and he did not, during his second visit, make anyreference to, or inquiry about, the card and note he hadleft there before. I find it difficult to believe that one soversed and experienced in labor relations would not, onthe second go around, have put himself on record as to ahithertounanswered recognition demand in a moredefinitiveway than by a repeat performance with anundated handwritten note of which he had no copy, andwould not have, at least, inquired as to why he had not hadan answer to his prior note. Further, with respect to someof the details of these two claimed visits, I note that, whileBuell appeared definite about the dates of his visits toRespondent's office and was sure that there were twofemale employees in the office, he was not sure, at onepoint during cross-examination, whether he contacted thesame person on each occasion and, at another point, statedthat he left the card and the note again with the same lady.In all these circumstances, I am persuaded that, as Koonstestified,BuellappearedatRespondent'sofficeconcerning the matter of recognition of the Union byRespondent on only one day and that rather than makingvisits on two separate days to that office, Buell appearedtwo times on the same day. And while I find nothing in therecord which would allow me to fix the date to a certainty,I find that to do so is not a decisional imperative here. For,I am persuaded, under all the circumstances, that whetherthe visit occurred on March 10 or 15, the dates testified toby Buell; on March 14, as Koons testified; or during theinterval betweenMarch 10 and 14; no adequate basisexists in this record for finding that, as of March 10, when8This note was produced by Respondent, under subpena, andis in evidenceas G C Exh 138This individual did not testify and her name does not appearin the record 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent met with four women employees concerningtheir grievances and agreed to remedy them and whenRespondent made known to some employees that theywere receiving a retroactive wage increase,10 Respondentwas aware of a request by the Union for recognition as themajority representative of its production and maintenanceemployees.By letter to Buell, datedMarch 15,Burkleyacknowledged learning from the receptionist that Buellhad given her a "handwritten note stating that [Buell]represent[s][Respondent's] employees." He added,inter alia,that he "doubted seriously" such representativestatus, but that, if Buell felt that he had such status, "theproper procedure would be to determine this once and forall through the democratic process of a secret ballot voteconducted by the National Labor Relations Board," andalso that further correspondence in the matter should bedirected to Respondent's labor relations counsel, Mr.James Reynolds of the Midwest Employer's Council inOmaha." This letter, got a belated, undated, responseseveral pages long, by mail, from Buell.12 In his letter,Buell commented,inter alta,that it was unfortunate thathis "several informal attempts to contact [Burkley] havebeen unavailing to date," manifested his displeasure thatRespondent had retained Midwest and indicated that theUnion "had no choice but to file charges with the NationalLabor Relations Board when the Midwest Employersoutfit entered the picture," and asserted that (1) the Unionwas again stating "formally this time" that it has beendesignated by over 70 percent of Respondent's employeesin an appropriate unit of production and maintenanceemployeestoactastheircollective-bargainingrepresentative; (2) the Union was making this "secondrequest" to prove its majority by a card check through amutually agreeable disinterested party;13 (3) it was alsorequesting of Respondent that it furnish the Union with alist of names of employees in the aforesaid unit, along withtheir addresses, classifications, rates of pay, and mostrecent date of hire; and (4) it was requesting that an earlyconference be arranged for discussion of recognition andcontract negotiation.In the middle of April, Buell called Reynolds' office onthe long distance telephone and was informed that"Reynolds was no longer handling Burkley Envelope" andthatBuell should talk to Mr. Rasmussen. Rasmussenreturned the call in response to Buell's request, within 12hours. During the ensuing conversation, Buell insisted thattherewas no doubt of the Union's majority amongRespondent's production and maintenance employees andasked that information be furnished, as heretoforedescribed, which Buell said was necessary in order toenter into collective bargaining. According to Buell, duringthis conversation, Rasmussen did not question the Union'smajority status but told Buell that he was not prepared to10As appears hereinafter, the decision to grant the aforesaidwage increase occurred on March 8 or 9" Reynolds is not a lawyer Dayton Rasmussen, Jr , as alreadynoted, serves as general counsel to MidwestBurkley testified at one point that "when [he] found out anattempt to organize [Respondent's] employees was being made,[he] retained Midwest Employers Council to handle the matterbecause [he] felt [he, himself] would not know how to handlethis thing properly "itThere is an apparent propensity on the part of Buell not todate his written communications. With respect to fixing the dateof this letter, Buell testified that it was either the latter part ofgive the information to Buell and that "he earned his livingby stamping on lice like [Buell]" and, before hanging upthe phone, Rasmussen added that Buell could go ...himself. "14Respondent contends, in effect, that thistestimony as to "stamping on lice like [Buell]" and as tothe obscene language is impugned and disparaged byBuell'sown testimony, and further that the abovetestimony refers "not to the agent's antiunion animus butanimustowards Buell personally." Since it is sufficient forpurpose of this decision to find, as I do, that Buell's efforttobring about collective bargaining at this time wasunsuccessful, I find it unnecessary to make findings as tothe exact content of the interchange between Buell andRasmussen.The next communication between Buell and Rasmussenwas in the form of a letter, dated July 5, from Rasmussen.In the letter, Rasmussen accused Buell of bad-faithbargaining tactics by reason of his "continued attempts toby-pass counsel and bargaining agent of the employer inspiteofrepeatednotificationwhichhasbeenacknowledged by [Buell]"; he also put Buell on noticethat, if more of the same occurs, an 8(b)(1)(B) charge wouldbe filedagainstthe Union.is With respect to the priorrequest for information by Buell, Rasmussen indicatedthat "pertinent information that you request is availablefor your inspection at any reasonable time in the office ofthe company negotiator. You may have opportunity tomake a copy of such data if you wish." And with respect toamutuallyconvenient time and place to initiatebargaining,Rasmussenadded,"Theemployer'srepresentative stands ready to bargain and will expectyour further conduct to be in good faith and on a civilplane."By letter, dated July 14, from Buell to Rasmussen, theUnion made its "second request" that the aforementionedinformation,be forwarded by mail, explaining thatbecause of lack of familiarity with company records, itwould be very time consuming to go through eachemployee'spersonneldocketforthenecessaryinformation and would require an unnecessary and timeconsuming trip of several thousand miles by Buell intoOmaha (Buell's office is located in Los Angeles,California);16 the Union also indicated its readiness tomeet and suggested meeting at 10 a.m. on any day,Monday through Friday, in the week of July 25, at a neutralmeeting area to be arranged by Respondent.So far as appears, the next and last development wasanother letter from Rasmussen to Buell, dated July 18.The text of the letter was as follows:Firstandforemost,thethirdparty-theNLRB-involved in the situation is badly remiss inapproval of a stipulation which is of the essence tosettling your complaint of March 16, 1966.We understood there was a meeting of the minds onMarch or the early part of April but he cannot give a definite date13The record does not disclose any communication toRespondent by the Union which referred to a designation of theUnion by "70 percent" of Respondent's employees, nor does itreveal any prior request for a card check.'"An obscenity15Respondent adduced no evidence bearing upon theseasserted references to objectionable conduct by Buelli°The subsequent developments on July 18 preclude adetermination of whether Respondent was taking an adamantposition as to the manner in which the requested informationwould be furnished. Accordingly, I make no finding thereon. BURKLEY ENVELOPE CO.47June 29, 1966, when the NLRB sent two fieldattorneys here to negotiate a settlement with us, butthough they represented that we had reached anapproved agreement, we have not received anapproved stipulation agreement as promised.We do not entertain to advise our client torecognize you or bargain with you until the stipulationis effected and further action is legally directed by theNational Labor Board.As soon as we are advised of the legal status of theparties in the present situation, we will proceedaccordingly.Itisthus apparent that there was a change byRespondent from a position of "stand[ing] ready tobargain" with the Union, as set forth in the letter of July 5,to that of not recognizing or bargaining with the Union"until the stipulation is effected and further action islegally directed by the Board," as set forth in the July 18letter. In this connection, the parties stipulated that, on orabout June 24, the attorneys for the parties, excluding thecharging party, met and discussed settlement of this case;that, as a result of those discussions they tentativelyagreed to an informal settlement agreement but that therequisiteapproval of the Regional Director of theSeventeenth Region was never given; and that, on or aboutJune 29, the same individuals met again and held furthersettlement discussions which resulted in a tentativeagreement to enter into a formal settlement stipulationproviding for a Board order and Court decree, but therequisite approval of the General Counsel was denied and,consequently, the formal settlement stipulation was neversubmitted to the Board.B. Interference, Restratnt, and CoercionThe complaint alleges, in substance, that Respondentinterfered with, restrained, and coerced its employees byoffering and granting them wage increases and otherbenefits or improvements in their terms and conditions ofemployment for the purpose of discouraging their unionactivities.More particularly, the reference is to (1) thehitherto discussed wage increase of 10 cents an hourwhich Respondent granted on March 11, retroactive toJanuary 1, and paid to the employees in full on March 11and (2) the promise to four female employees, at a meetingon March 10 called by Burkley to discuss their grievances,to remedy these grievances, and the remedying soonthereafter of the conditions in the women's restroom andthe lunchroom complained about.It is true that it is notper seviolative of the Act for anemployer to announce or grant economic benefits during aunion's organizational campaign or during the pendency ofa Board election. What is unlawful under the Act is anemployer's granting or announcing such benefits for thepurpose of causing employees to accept or reject arepresentative for collective bargaining.17 An employer'smotive in doing so is, however, often difficult to ascertain,for seldom is motive established by admissions. In eachcase, the motive must be ascertained from the total pictureconsisting of preceding and subsequent, as well asconcurrent, circumstances, 18 and the test which isapplicable is whether the employer engaged in conductwhich, it may reasonably be said, tends to interfere withthe free exercise of rights under the Act.19 I shall,accordingly, proceed to consider the conduct in its totalcontext.1.The extent of the Union's activity and Respondent'sknowledge thereofAs already found, organizational activity began early inJanuary and reached its culmination on March 8 and 9with the signing of 13 authorization cards, as follows: Eightemployees signed cards at the union meeting at McCoy'sCafe on March 8, two signed cards later that evening attheir homes, and three employees signed cards while inthe plant the next day. While, so far as appears, thesigning of the three cards in the plant was not observed byany representative of management, Koons testifiedcredibly, on cross-examination, that the union activity wasgeneral knowledge around the plant at that time.20 AsKoons explained, other people told her about it and it was"scuttlebut."Yet,Burkley insisted that he had noknowledge of theunionactivity as of the time of theretroactive wage increase.21 However, in view of Koons'credited testimony, together with the small size of theplant, the fact that Plant Superintendent Nath had, inJanuary, been present in the bowling alley when a unionorganizer spoke to some of Respondent's employees aboutorganizing the plant, the further fact that Burkley wasadmittedly aware, at the time he gave thought to giving araise, of the successful organization by the same union ofFederal Envelope Company in Omaha, a competitor ofRespondent, and the likelihood that Koons, who wasBurkley's secretary-receptionist would, in due course,report to him what came to her attention concerning unionactivity, leadme to infer, and find, notwithstandingBurkley's denial thereof, that, at all relevant times, he hadknowledgeoftheunionactivityinprogressatRespondent's plant.2.Respondent's past practice as to granting raisesBurkley testified that raises were given upon hisinstructions and that Respondent had never given aretroactive wage increase before, that he could recall. Andinsofar as across-the-board increases are concerned, likethe one in March, he testified further that, in the past,such increases have been granted only to the women in theplant, and, in those instances, the women had, themselves,initiatedtheactionbymaking a demand upon amanagement representative for a raise. Additionally,according to Burkley, "as a general rule [the women]would have a very definite notice of [the raise] but notfrom him personally," as he would "delegate it down"; andthe raise would be included in the next paycheck. Withrespect to the raises for the male employees in the past,there is also testimony by Burkley that they "were all moreor less kind of on an individual basis," and, as to raises foremployees in training, as in the case of Chambers who was"Hudson Hosiery Company, 72NLRB 1434, 1437,see alsoN L R B v Exchange Parts Company,375 U S 405,40918N LR B v. Harbison-Fischer Manufacturing Co ,304 F 2d738, 739-740 (C A 5), ChampionPneumaticMachinery Co, 15211N.L R B v IllinoisToolWorks, 153 F 2d 811, 814 (C A 7)10Koons testified that she first learned about union activities,"maybe two weeks [before Buell's visit], I don't know "21Burkley, when asked whether Respondent granted a wageincrease in March in order to forestall interest in the Unionreplied. "I was more interested in them going out to FederalEnvelope and getting a job that was what I was afraid of I didn'tknow anything about a union " 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing trained as a machine adjustor, theywere automaticevery 3months.223.The wage situation at Federal Envelope Company andRespondent's alleged reaction theretoThe record discloses, as already noted, that FederalEnvelope Company is one of Respondent's competitorsand has a plant in Omaha, Nebraska. The Union herein isthe bargaining representative of Federal's production andmaintenance employees. Sometime in February, Federaland the Union entered into a collective-bargainingagreement for a 3-year period, which provided,inter alga,for an across-the-board hourly wage increase for Federal'sproduction and maintenance employees, effective as ofFebruary 12 and retroactive to January 2, as well assubsequenthourlywage increases effective as ofJanuary 2, 1967, and January 2, 1968. According toBurkley,"when [Respondent] found out FederalEnvelope had given these across-the-board increases wefelt we had better get our skirts clean and get in line so westarted thinking about it, we knew we were going to haveto sooner or later."23 Burkley, when asked to pinpointwhen he first decided to grant the raise, replied, somewhatevasively, "I can't pinpoint it exactly at all, no. It had to besome time in advance, didn't it, two, three, four days, Idon't know." At another point, Burkley testified, in effect,that he told Superintendent Nath the week prior to the payraise to tell the employees about the raise, and, that at thatsame time, he issued instructions to Koons who was also,present to make the necessary payroll changes. But Koonswas more specific about the date in her testimony, saying,"the payroll period ended on the tenth and the payrollfigures had to be in on that date. It was quite a job to figurethis. I know he [Burkley] came out either the eighth or theninth and gave me the figures to figure this back. I had tohave that much time." Since Burkley's testimony wasevasive as to the date of his decision to grant the raise,whereas Koons' testimony on this aspect of the case wasforthright and finds corroboration in one of the severaldatesmentioned in Burkley's evasive testimony, I ampersuaded, and find that Koons testified credibly that shewas directed by Burkley on March 8 or 9 to make thepayroll changes so that an across-the-board wage increaseretroactive to January 1 could be granted to Respondent'semployees on March 11 and paid on March 11, in full, upto and including the week ending March 10. And I findfurther that Burkley's decisionas tothe aforesaid wageincreasewas reached contemporaneously therewith; i.e.,March 8 or 9. In this connection, it is clear that those whodid hear of the raise from Burkley or Nath did so on orabout March 10.24 Thus, Burkley testified that if March 10was not a payday (and it was not), "that's the day wediscussed [the wage raise]" with the employees. Indeed,employee Chambers was told about it by Nath subsequentto March 9, while at work in the plant, and the four womenwere told about it by Burkley at their meeting with him onMarch 10 concerning their grievances.The General Counsel contends that the granting of theretroactive across-the-board wage increase, as well as thepromise to remedy, and the actual remedying of,employees' grievances was motivated and timed by adesire to undermine the Union's organizationaldrive anddefeat its entry into the plant. Respondentinsiststhat itsaction was prompted solely by legitimate considerations,namely, the wage increase was given so asto get in linewith its competitors, particularly Federal Envelope, andthe handling of the grievances was in keeping withgeneralpractice in theplant.On the basis of the whole record, Imustconclude that Respondent's action wasin substantialpart motivated by theunion activitiesof its employees.25The timing of economic benefits is, under well-established law, a significant factor indeterminingwhether an employerismakinguse of them to defeat orthwart unionorganization.2'For the followingreasons, Iam persuaded that the retroactive wageincrease was sotimed by Respondent as to forestall theunionactivity of itsemployees. The wageincrease was anatypical one inmany respects. It was not, like prior increases, initiated byemployee wage requests; it was the first retroactive wageincrease ever granted by Respondent;itwas anacross-the-boardwage increase for male, as well as femaleemployees,departingfrom the usual practice ofconsideringraisesformale employees on an individualbasis; it followed a prior wage increase to many ofRespondent's employees in January by a shorter intervalthan ever before; and it disregarded Respondent's generalrule of giving employees "a very definite notice" of animpendingraise.The haste, apparent in the foregoing, toput the wageincreaseinto effect is further evidenced bythe fact that Koons was told on March 8 or 9 to get thepayroll figures ready for March 11. And this haste is notexplained away by the evidencerelatingto Respondent'scontention that the raisewas givenin order to meet22The record shows that Chambers received an automaticincrease of 10 cents per hour in January at the same time as somemale and female employees received a raise, and anotherautomaticwage increase of 10 cents on April 7 He alsoparticipated in the March retroactive wage increase, receiving 8cents an hour retroactive to January 1.23 At one point, Burkley testified that Respondent had been outof line with Federal Envelope's wage scale in January, and gavethe wage increase then, in part, in order to get a little closer to thewage level at Federal Envelope. He testified further that, "inMarch, they [meaning Federal Envelope]did it again,we foundoutFederalEnvelope had granted across-the-board wageincreases and we were out of line.I thought we were closer thanwe were." Further, although Burkley testified that Respondent'sobjective was to be competitive, the record shows, in the case ofPhyllisFitch,that she was making$172 an hour underRespondent's new wage scale for the week ending March 10, asagainst $1 92 an hour for a similarly situated employee at FederalEnvelope during that period And when Burkley's attention wasdirected thereto, he replied, "It depends on what you mean bycompetitiveWe were more competitive than we were [sic]"24 Burkley testified that "they were told by either Nath or someother representative of managementMaybeI even mentioned itto some of the gals myself I'm not sure I can't remember theexact conversations but they were told."25 CfN.L R B v Whittn Machine Works,204 F 2d 883, 885(C.A. 1), holdingthat,"In order to supply a basis for inferringdiscrimination,it is necessary to show that one reason for the[action] is that the employee was engaging in protected activity.Itneed not be the only reason but it is sufficient if it is asubstantial motivating reason, despite the fact that other reasonsmay exist "26N.L R B v Albuquerque Phoenix Express,368 F.2d 451(C.A 10),enfg.153NLRB 430,GreenfieldComponentsCorporation,135NLRB 479, 487, CfRevere Camera Co vNLRB , 304 F.2d 162,166 (C.A 7) BURKLEY ENVELOPE CO.competition.While testifying at onetimethat he grantedthe raise to be "rightin line"with Federal, and, again, thathe was "always trying to stay basicallyin linewith thecompetition," Burkley later conceded that he did notinterpret the word to be competitive as meaning to paywages on a par with Federal. Indeed, it is apparent fromBurkley's testimony that Respondent had, in the past,lagged behind Federalin itswage scale. Nor is there anyindication in the record that pressures from employees fora wage increase were extant. In fact, Respondent had justgranted many of its employees a wage increase in January.And while Burkley testified to his concern over the effecton the stability of his work force of the February wageincrease at Federal, the record is devoid of evidence thathe had any intimation of such an effect from any ofRespondent's employees. In all these circumstances, aswell as the fact that the organizational activity had reacheditsculmination at the time of the grant of the wageincrease and the further fact, as I have already found, thatRespondent was aware of theunionactivity, I infer, andfind, that Respondent's precipitate action ingranting thisretroactive wage increasewas, at leastin substantial part,calculated to discourage membership in or activity onbehalf of the Union, by its employees. It follows therefrom,and I find further, that Respondent thereby violatedSection 8(a)(1) of the Act.I also find significant the fact that the hitherto discussedmeetingbetween Burkley and Nath and four womenemployees concerning the conditions in the restroom andin the lunchroom occurred on March 10. Here, too, theevidence demonstrates` sense of urgency on the part ofRespondent. Thus, it is clear that Nathlost no time inreacting to the voicing of these grievances, some of whichrelated to deficiencies that had apparently existed eversince Respondent had moved into these premises in 1960.Indeed, according to Nath, he arranged a meeting withBurkley "probably that very day if [Burkley]wasn'tbusy." Further, it is apparent from the record that to hold-ameetingwithBurkley on grievanceswas not inconformity with past practice S.27 Also, according to Nath,he acted with dispatch after Burkley agreed at the meetingtoremedy these grievances, his testimonybeing: "Ibelieve I had the secretary call a plumber and a carpenter,possibly that very afternoon or the next day at thelatest Iwould say, and they got to work on it. It took about a week,Iwould say, before it was completed." Here again, I infer,and find, that Respondent's precipitateaction inpromising to remedy and in remedying the grievancesvoiced by these four women was, like the wage increasewhich occurred contemporaneously therewith, calculatedtointerferewith the organizational activity of itsemployees and, as in the case of the wage increase, it wasviolative of Section 8(a)(1) of the Act.C. The Refusalto BargainIt is admitted,and I find,that all production andmaintenance employees of Respondent at its Omaha,27 Although Nath testified, on direct, that this was the "normalroutine," he could not, during cross-examination, recall anyspecific meetings, "to bung out as such " And while Nath did, onredirect, recall an incident involving a request by employees forrubber gloves to prevent ink stain on their hands, he explainedthathe took care of this without a meeting. Furthermore,employee Poole could not recall any other meeting withmanagement to remedy grievances, although she had been an49Nebraska,facility excluding office clerical employees,guards, professional employees and supervisors as definedin the Act, constitute a unit appropriatefor thepurposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.1.Themajority issueAs already noted, a claim of majority status and requestfor recognition were made by the Union upon Respondentvia Buell's handwritten note which came to the attentionofBurkley,Respondent's president, at the latest, byMarch 15. Thereafter, by letter dated March 15 to Buell,Burkley indicated that he "doubts seriously" Buell's claimof representation and that the proper procedure, if Buellfelt the Union did represent a majority, would be todetermine this "once and for all" through a Boardelection.This letter also requested that furthercorrespondencebedirected toMidwest EmployersCouncil, the labor relations counsel of Respondent.Thereafter, Buell sent an undated letter to Burkley duringMarch or early April.In it,Buell indicated the Union'sdispleasure at the fact that Respondent had retainedMidwest and that the Union "had no choice but to filecharges with the NLRB when the Midwest Employersoutfit entered the picture";28 made a request to prove itsmajority by a card check through a mutually agreeabledisinterested party; and requested certain informationneeded for bargaining purposes, and the arrangement of aconference for discussion of recognition and contractnegotiations. All subsequent communication was betweenBuell and Rasmussen, the general counsel for Midwest.Rasmussen took no action with respect to Buell's offer of acard check. He did, however, offer the informationrequested by the Union, offering to make it available at hisoffice, for copying, should the Union desire, and indicatingthat he stood ready, as Respondent's representative, tobargain.No bargaining has ever taken place. For, onJuly 18, by letter to Buell, assertedly in consequence ofabortive attempts first at an informal settlement and thenat a formal settlement of this case,29 Rasmussen advisedBuell that he was advising Respondent not to recognize, orbargain with, the Union "until the stipulation [for formalsettlement] is effected and further action is legallydirected by the National Labor Board." There has been nofurther communication between the parties. In its briefbeforeme, Respondent contends that the Union lackedmajority status.The payroll for the periods of March 7 to 11 andMarch 14 to 18 furnished by Respondent, in evidence asGeneral Counsel's Exhibit 23, lists 21 employees. Burkley,albeit reluctantly, testified that the exhibit included allRespondent's production and maintenance employees.30The Union, accordingly needs the authorization of 11employees to establish its majority status. The GeneralCounsel introduced 13 signed authorization cards which"designate the Union as [the signatory's] exclusiverepresentative for the purpose of collective bargaining foremployee of Respondent for 8 or 9 years28The charge had already been filed on March 16.29 In the first instance, the proposedsettlementfailedto get theapproval of the Regional Director,and in the second instance, theGeneral Counsel refused approval and the settlement was notsubmitted to the Board for its approvalao Thus, after prodding by the General Counsel, he answered,"I would assume it is correct." 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, wages, working conditions and union shop." Allthese cards, except that of Phyllis Fitch, bore names ofemployees who were clearly in the unit at the time of theUnion's bargaining request and thereafter, and they weredated either March 8 or 9. The language on the cards wasunequivocal. However, in its brief, Respondent questionsthe authenticity of the signatures on the cards andcontends that the effect of the cards was misunderstood bythe signatories and that the signing was coerced. I findRespondent's position in all respects to be lacking in meritfor the following reasons: As to the authentication of thesignatures,Morehouse, the chairman of the Union'sorganizing committee, testified credibly that all eightemployees at the March 8 meeting signed the cards in hispresence and that employees Katzenstein and Henrysigned the cards in their respective homes, also in hispresence.31 Further, employee Poole, who was present atthe March 8 meeting and signed a card, also testified thatall the employees signed in her presence. And employeesChambers and Fitch, who signed on March 9, identifiedtheir own signatures on their respective authorizationcard S.32Also, Fitch, who is the mother of Dennis RayPetry and who handed him the card which he signed in themen's room and returned to her shortly thereafter,testified that she knows Dennis' signature and that thesignature on the card is his. It is thus clear, and I find, thatthesignatureson these 13 cards were properlyWith respect to the contention that the effect of thecards was misunderstood by the signatories Respondenturges, in its brief, that Poole testified that the organizer(1) told the employees that if they signed cards, he couldtellBurkley that they were interested in a union; (2) saidthat a percentage of cards would have to be signed "beforethey could have an election"; and (3) promised an election.However, the record supports the first two items, but notthe third. Poole did not testify that the organizer promisedan election. Her testimony in this respect was that, "helust told us it could be done. `34 In addition, Respondentcontends, in its brief, that during the meeting at which thecardswere signed, International Representative Buelladmittedly made "coercive statements of sufficient importto cloud the minds of the eight employees as to the reasonfor their signing cards." It points to Buell's testimony thathe told the employees at the meeting that there are twoalternative approaches the Union may use in trying to getrecognition from a company; i.e , "going through theNational Labor Relations Board and an election," or"direct recognition in which if enough people are in favorof it, if the employer does not recognize the union, we then31 I note, in this connection, that Burkley testified that he hadno reason to doubt that his employees signed the authorizationcards, in evidence, although he did not know their signatures32 Fitch quit her employment on March 1133Vinylex Corporation and Everwarm Corporation,160 NLRB1883,Gordon Manufacturing Company,158 NLRB 1303.TheColson Corporation,148 NLRB 827, 840, and cases cited therein34Respondent asserts in its brief that, "when asked on cross-examination if the organizer had promised the eight card signersan election [Poole's] response [was] `Yes, if I recall "' However,the testimony is as follows, and speaks for itselfQ (By Mr. Rasmussen) I will rephrase my question, MrsPoole.DidMr.Buell promise you an election of theemployees to see if the Union would get in or not ^Mn UHI.tc Objection No foundation laid for thatTRIAL EXAMINER You may answer the question I willoverrule the objectionA I don't think he promised this He just told us it couldtake a strike vote to force recognition." In Respondent'sview, the coercion consisted in not fairly representing tothe employees that, if enough people signed cards tocreate a majority, there would be no election and theUnion would demand recognition and the privilege ofbargaining without an election. However, I perceive nowarrant for finding on the basis of Buell's testimony thathe did not fairly represent that, as one alternative,recognition and bargaining could occur without having anelection, if enough employees favored the Union. Leavingaside the question of whether Buell's language stated thisalternative directly, I find that the implication thereof wasclear and that his remarks were free of coercion. In view ofall the foregoing, including the fact that the authorizationcards were unambiguous in their authorization of unionrepresentation, and the further fact that there is notestimony by any employees that he was told that theelection was the only purpose of the card, I conclude, andfind, that the purpose of the cards was not misrepresentedtothe signatories and that they, in turn, did notmisunderstand the effect of the cards.35 It thereforefollows, and I conclude further, and find, that, as ofMarch 9 and at all times thereafter which are materialherein, the Union validly represented a majority ofemployees in the appropriate unit.362.Contentions and conclusions as to the refusal-to-bargain issueTheGeneralCounselcontends that the Unionrepresented a majority as of March 9 and thereafter andthatRespondent's expressed doubt as to the Union'smajority in its March 15 letter from Burkley to Buell wasnot based on a good-faith doubt in view of (1) its conductseeking to undermine the Union's majority within 2 days oftheUnion'smeeting of March 8 and (2) its admissionthereof subsequently by indicating on July 5 that it stoodready to bargain. As to the former, the General Counselpoints to Burkley's meeting with the four women onMarch 10 and there considering, and taking action toremedy, grievances voiced by them, and to the grantingand putting into effect on March 11 of the wage increasewhich was made retroactive to January 1. And as to thelatter, the General Counsel relies on the July 5 letter sentto the Union by Midwest, in behalf of Respondent, inwhich it stated that it stood ready to bargain, and also onthe related testimony of Burkley, on cross-examination,that he had been informed by his counsel, meaningRasmussen, at the time of the letter that "eventually weare going to have to bargain with the Union because of thishe doneQ. (By Mr Rasmussen) That it could be done 9A Yes, if I recallas SeeN L R B v Cumberland Shoe Corporation,351 F 2d 917,enfg. 144 NLRB 1268,Hopcon, Inc, 161 NLRB 3136While the record discloses that Fitch quit her employment onMarch 11, it is apparent that, without counting her card, theUnion still had 12 cards, sufficient to constitute a majority of the21 employeesin the unit.And insofar as the card of her son,Dennis Ray Petry, is concerned, the record discloses only that atthe time of the hearing he was in the Armed Forces, and not, asRespondent urges in its brief, that May 31 was his last day at theplant In any event, mere turnover does not indicate that theUnion's previously established majority has been impaired. Onthe contrary, the reasonable presumption is that throughout thechanges of personnel in the unit, the Union maintained the sameproportion of adherents.Schill Steel Products, Inc ,161 NLRB939,National Plastic Products Company,78 NLRB 699 BURKLEY ENVELOPE CO.unfair labor practice charge that has been filed against us.We cannot have an election anymore or anything likethat."Respondent contends, in effect, that the Unionnever had a majority and that, in any event, it had a good-faith doubt of such majority, which good-faith doubt is notimpaired either by what transpired in connection with theMarch 10 meeting between Burkley and the four women,or by the grant of the retroactive wage increase, as inneither instance was there a violation of the Act. And withrespect to the statement in the letter of July 5 that "theemployer's representative stands ready to bargain,"Respondent contends, in substance, in its brief, that itmeans no more than "being prepared," i.e., Midwest had"advised [Burkley] that due relative costs and the totalcircumstance [sic], given a fair settlement agreement bythe Boardalong with the Board's finding that the Uniondid represent a majoritythat the Employer would berequired to bargain," but that it did not bargain thereafterbecause various settlement agreements arrived at withBoard personnel failed to get "Board Director" approval,and further that "at no time has Employer or EmployerCounsel everadmittedan unfair labor practice."On the issue of whether the Union had majority statuson March 9 and at all times thereafter, I have heretofore sofound, rejecting Respondent's contentions to the contrary.There thus remains for disposition Respondent'scontention that its refusal to recognize and bargain withthe Union was based on a good-faith doubt of majority.It is clear that where, as here, the General Counsel hasalleged a violation of Section 8(a)(5) on the basis of a cardshowing, he has the burden of proving not only that validauthorizations have been executed by a majority but alsothat the employer has refused recognition in bad faith.37And, with respect to the latter, a basis must exist in therecord for imputing to the employer a rejection of thecollective-bargaining principle or an effort to underminethe union bygaining timein which to dissipate the union'sclaimed majority. Furthermore, in determining whetherthe employer's action was taken to achieve either of saidinvalid purposes, the Board considers all the surroundingcircumstances,aswellasthedirectevidence ofmotivation. Absent such direct evidence, where extensiveviolations of the Act accompany the refusal to grantrecognition, they evidence the employer's unlawful motiveand an inference of bad faith is justified.38 Here, as I haveheretofore found, Respondent took precipitate action atthe time the Union's organizational activity had reached itsculminationand both granted a retroactive across-the-board wage increase and promised four female employees,at a meetingconvened by it, to remedy, and did soonthereafter remedy, their grievances concerning conditionsin their restroom and in the lunchroom by making theimprovements sought, all with the intent to forestall theunion activity of the employees in violation of Section8(a)(1)of the Act. This conduct was, in all thecircumstances, flagrant and sufficiently extensive so as toevidence Respondent's unlawful motive to undermine theUnion rather than a good-faith desire to determine the37 SeeN.L R B v.Boot-Ster Manufacturing Company,361 F 2d325, 326 (C A6), Strydel Incorporated,156 NLRB 1185, andJohnP Serpa, Inc, 155 NLRB 9938Hammond& Irving, Incorporated, 154NLRB 1071aeInternationalLadies' Garment Workers' Union, AFL-CIO(Bernhard-Altmann Texas Corp) v N L R.B.,366 U S. 73140 Thereisnothing in the July5 letter to indicatethat, inRespondent's view, majority status was an openquestion betweentheparties at the time In these circumstances,Ireject51majority status of the Union in a Board election, and so astowarrant the conclusion, which I reach here, thatRespondent refused on March 15 to recognize the Union inbad faith.Moreover, the record contains additionalevidence supportive of such bad-faith refusal. Thus,Midwest, in behalf of Respondent, by letter of July 5 to theUnion, asserted, as already found, that it stood ready tobargainwith the Union. Indeed, it underscored itsreadiness at that very time by offering therein to makeavailable"at the office of the company negotiator"information requested for bargaining purposes by theUnion. It is reasonable to assume that Respondent,assisted as it was by Midwest, an organization specializingin representing employers in dealings with unions, wasaware (1) that a union must, for purposes of collectivebargaining under the Act, be the majority representative ofits employeesin anappropriateunit, and(2) conversely,that to bargain collectively in an appropriate unit with aminority union contravenes the Act,34 and further that instanding ready to bargain, Respondent sought to actlawfully.Itfollows, therefore, thatRespondent orMidwest, in its behalf, made manifest in the July 5 letterthat it had reason to believe that the Union was themajority representative,40 and thereby impugned its priorquestioning of the Union's majority on March 15.Further, independently of whether Respondent refusedto bargain in violation of the Act on March 15, I find thatRespondent unlawfully refused to bargain on and afterJuly 18, when it reversed, by letter, its earlier position ofJuly 5 of standing ready to bargain, and refused torecognize or bargain with the Union "until the stipulationiseffected and further action is legally directed by theBoard. "a' The record reveals, in this connection, that thisdevelopment occurred in a context of tentative settlementagreements which failed to get the requisite approval.Thus, on or about June 24, the attorneys for the parties,excluding theChargingParty,met and discussedsettlement of this case. While those discussions resultedin a tentative agreement for an informal settlement, therequisite approval of the Regional Director for Region 17was never given. Subsequently, on or about June 29, thesame individuals met again and had further settlementdiscussions which resulted in a tentative agreement toenter into a formal settlement providing for a Board orderand court decree. It appears that at this point, Midwest, inbehalf of Respondent, sent the letter of July 5 stating thatitstood ready to bargain. It appears further that therequisite approval of the General Counsel was denied andthe formal settlement stipulation was never submitted totheBoard for its approval. On July 18, counsel forMidwest, on behalf of Respondent, dispatched a letter tothe Union in which it asserted, in part, that:We understood there was a meeting of the minds onJune 29, 1966, when the NLRB sent two fieldattorneys here to negotiate a settlement with us, butthough they represented that we had reached anapproved agreement, we have not received anRespondent's apparent contention,in its brief,thatMidwest'srepresentation that it stood ready to bargain in Respondent'sbehalf was tied in with, or conditionedupon, a Board finding thatthe Union did represent a majority. No such finding by the Boardhad then been made, nor was such a finding then underconsideration,in any Board proceeding"'When Burkley's attention was directed to the contents of theletter,dunng cross-examination,he commented,"it looks to melike he [Rasmussen] changed hismind I don'tknow " 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproved stipulation agreement as promised.We do not entertain to advise our client to recognizeyou or bargain with you until the stipulation iseffected and further action is legally directed by theNational Labor Board.As already noted, this was the last communicationbetween the parties and no bargaining has ever takenplace.Respondent has thus conditioned any bargaining withthe Union on the prior approval of the stipulation forformal settlement and the entry of a Board order. It ispatent that Respondent has no vested interest in atentative settlement of a Board proceeding which fails toget the approval necessary to make it effective. To holdotherwise would be to oust the Regional Director, theGeneral Counsel, and the Board, as the case may be, oftheir duties and responsibilities in the administration ofthe Act.42 Therefore, by adamantly maintaining that it willnot bargain until the proposed formal settlement ofJune 29 is approved and the Board has ordered it to do so,Respondent has acted inconsistently with, and inderogation of, its obligation under the Act to bargaincollectivelywith the majority representative of itsemployees in an appropriate unit.43 I conclude and find,therefore, that on and after July 18, 1966, Respondent hasrefused to bargain collectively with the Union in violationof Section 8(a)(5) of the Act.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By interferingwith,restraining,and coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act:Allproductionandmaintenance employees ofRespondentatitsOmaha,Nebraska, facilityexcludingofficeclericalemployees,guards,professional employees, and supervisors as defined inthe Act.5.The Union at all times material has been and is theexclusive representative of the employees in the aforesaidbargaining unit within the meaning of Section 9(a) of theAct.6.By refusing on and since March 15, 1966, to bargaincollectively with the Union as the exclusive representativeof the employees in the aforesaid bargaining unit,Respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act, I shall recommend that Respondent ceaseand desist therefrom and from interfering in any like orrelated manner with the efforts of the Union to bargaincollectivelywith Respondent. I shall also recommend,affirmatively, that Respondent bargain with the Union,upon request, and post appropriate notices.The General Counsel contends that "it appears thatRespondent completely abandoned its duties" in regard tobargaining collectively with the Union to Midwest and thatitrefused to bargain "on advice and instruction" fromMidwest. In these circumstances, the General Counselurges, an order against Midwest and Respondent is clearlyappropriate. In this connection, Respondent's president,Burkley, testified,"Ididn'tknow anything aboutcollectivebargaining or bargaining collectively.Weretained them, as I said, pure and simple, to represent usto counsel and guide us ... in the matter of negotiations."At another point, when asked why Midwest was ready tobargain with the Union on July 5 but refused to bargain onJuly 18, Burkley replied, as already found, "It looks to melike he [Rasmussen] changed his mind. I don't know." Inview of the foregoing and on the basis of the entire record,I am persuaded, and find, that Midwest, from the time ofitsretention by Respondent, dictated the conduct ofRespondent in refusing to bargain herein. Although theBoard's usual order includes a general reference to agentsofa respondent, I am persuaded, under all thecircumstances herein, that the purposes and policies ofthe Act will be better effectuated by specifically referringin the order herein to Midwest Employers Council, Inc., asthe agent of Respondent, and shall so recommend.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that Respondent, its officers,agents,including Midwest Employers Council, Inc., successors,and assigns, shall:1.Cease and desist from:(a) Interferingwith,restraining,orcoercing itsemployees in the exercise of rights guaranteed in Section 7of the Act by announcing or granting them economicbenefits or by changing the terms and conditions of theiremployment; provided, however, that nothing herein shallbe construed as requiring Respondent to rescind,abandon, or vary any economic benefit or any term orcondition of employment heretofore established.(b)Refusing to bargain collectively in good faithconcerning rates of pay, wages, hours of employment, orother conditions of employment with Printing Specialtiesand Paper Products Union Local No. 412, InternationalPrintingPressmen and Assistants' Union of NorthAmerica, AFL-CIO, as the exclusive representative of theemployees in the following appropriate unit:42 See Section 102.51,Board Rules and Regulations,Series 8,as amended, revised January 1, 1965, and Sections 101.7, 101 8,and 101.9 of the companion Statements of ProcedureSee alsoN L R B. v. Lasko Metal Products, Inc.,363 F.2d 529(C.A 6), enfg. 148 NLRB 976,N.L R.B v Lake Superior LumberCorporation,167 F.2d 147,150 (C A6); Campbell Soup Company,152 NLRB 1645,1648.43 SeeOldKingCole, Inc v N.L.R B ,260 F.2d 530, 532(C A. 6), enfg 119 NLRB 837, holding that, "goodfaith is notavailable as a defense to a chargeof refusalto bargain where therefusal isbased uponan erroneousview of the law";see also H &W Construction Company,Inc., 161 NLRB 852. BURKLEY ENVELOPE CO.Allproduction and maintenance employees at itsOmaha,Nebraska, facility excluding office clericalemployees,guards,professionalemployees,andsupervisors as defined in the Act.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to join or assist a union, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for mutual aid orprotection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act: Uponrequest, bargain collectively with the above-named Unionas the exclusive representative of all employees in theappropriate unit, and embody in a signed agreement anyunderstanding reached.3.Post at its facility in Omaha, Nebraska, copies of theattached notice marked "Appendix."44 Copies of saidnotice, to be furnished by the Regional Director forRegion 17, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.Notify said Regional Director, in writing, within 20 daysfrom the receipt of this Decision, what steps have beentaken to comply herewith.45" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "'S In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National Labor53RelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interfere with,restrain,or coerce ouremployees in the exercise of the rights guaranteed inSection 7of the Actby granting them economicbenefits,or by changing the terms or conditions oftheir employment;provided,however, that nothingherein requires us to rescind,abandon, orvary anytermorconditionofemploymentheretoforeestablished.WE WILL NOTrefuse to bargain collectively in goodfaithwith Printing Specialties and Paper ProductsUnionLocal No. 412,International Printing Pressmenand Assistants'Union of North America, AFL-CIO,as the exclusive representative of all the employees inthe bargaining unit described below.WE WILL,upon request,bargain with PrintingSpecialties and Paper Products Union LocalNo. 412,InternationalPrintingPressmen and Assistants'Unionof North America, AFL-CIO, as theexclusiverepresentative of all the employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment,and, if an understandingis reached,embody such an understanding in a signedagreement.The bargaining unit is:All production and maintenance employees ofour Omaha, Nebraska,facility excluding officeclericalemployees,guards,professionalemployees,and supervisors as definedin the Act.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to join or assist a union, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for mutual aid or protection.BURKLEY ENVELOPECOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri,Telephone FR 4-7000.299-352 0-70-5